The opinion of the Court was drawn up by
Weston C. J.
The plaintiff, to sustain his action, must show, that when it was commenced, there was a breach of the condition of the bond. This depends upon its terms, to which we must look to ascertain the liability assumed by the defendants. It consisted in certain payments, which were to be made by them, on *427reasonable demand. This evidently implies, that before they could be chargeable with a breach of the condition, a demand must first be made upon them; and that demand was to be a reasonable one. What would be a reasonable demand, we are under no necessity of deciding, for none whatever was made. If the condition of the bond had been, to pay the notes at their maturity, no demand would have been necessary. But we must take the contract, as the parties have made it; and by that, a reasonable demand was first to be made by the plaintiff.

Judgment for the, defendants.